Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-13 objected to because of the following informalities:
Regarding claim 1, the phrase “Coffee grinder-doser comprising” should be changed to “A coffee grinder-doser, comprising:”.
Regarding claims 2-13, the preamble of each claim should be start with word “the”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: means of protecting in claim 1.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, in lines 15-17 the phrase “the grinder-doser comprises means of protecting the ground coffee joined to the block in order to divert and/or increase the path of the ground coffee to enter the hollow body through the front opening” render the claim indefinite because it is unclear what the function of means of protecting;.
What is meant by “the grinder-doser comprises means of protecting the ground coffee joined to the block?”

It is appeared from the claim language that the protecting means direct the coffee to enter the hollow body, so how the protecting means act as protecting means if it direct the coffee to enter the internal parts?
Or, does the protecting means prevent the coffee from enter to the internal parts?
Therefore, the claim is unclear and indefinite. Proper clarification is required.


Claims 2-13 are rejected because they depend on claim 1.

Regarding claim 2, the phrase “comprising at least one layer extending in order to convey the ground coffee into a position offset from the front opening” render the claim indefinite because:
Claim 1 which claim 2 depends on, recited “the grinder-doser comprises means of protecting the ground coffee joined to the block in order to divert and/or increase the path of the ground coffee to enter the hollow body through the front opening”;
the object of the claim 2 is to prevent the coffee from entering the internal parts 
the object of claim 2 is opposite to the object of claim 1,
Therefore, the scope of the claims is unclear. Proper clarification is required.

As best understood and for the purpose of the examination, the Examiner interpreted “comprising at least one layer extending in order to convey the ground coffee into a position offset from the front opening” as the same as recited.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Merelli (US20160143481A1).
Merelli disclose a coffee grinder-doser (abstract), comprising
a grinder-doser body (fig.1: (3)),
a containment compartment which contains an electric motor (fig.1: (4)) and at least a coffee grinder (fig.1: (3)) operatively connected to said electric motor (p[aragraph 41)), configured to grind coffee beans into grounds,
a conveyor (fig.1: (5)) of said ground coffee,
a support (fig.1: (8)) for a container (fig.1: (6)) suitable to receive the ground coffee from an output of said conveyor (paragraph 0044), 
the support (fig.1: (8)) being mechanically connected to a weighing device (fig.1: (9)) by pulley means (fig.1: (81)) (paragraphs 0045-0047), the weighing device being 
the pulley means comprise a block (fig.1: (81)) which discharges the weight from the support (fig.1: (8)) to the weighing device (fig.1: (9)), said block (fig.1: (81)) crossing a front opening of the hollow body (fig.1: see the hollow body around  the load cell (9)) (paragraph 0048), and
the grinder-doser comprises means of protecting the ground coffee (paragraph 0034 and fig.1: frame) joined to the block in order to divert and/or increase the path of the ground coffee to enter the hollow body through the front opening (paragraph 0034 and 0037).


Claims 1-13 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Alfredo (WO2015006244A1).
Regarding claim 1, Alfredo disclose coffee grinder-doser (abstract) comprising
a grinder-doser body (fig.1: the body of the grinder (1)),
a containment compartment which contains an electric motor and at least a coffee grinder operatively connected to said electric motor, configured to grind coffee beans into grounds (page 16 lines 10-11, page 20 lines 8-10, claim 18 and fig.2: grinder (1), the grinder inherent operates by electrical motor),
a conveyor (fig.1: (2)) of said ground coffee,
a support (page 21 lines 10-14 and lines 23-26; figs.3 and 12-15: (12)) for a container (fig.1: basket (PB)) suitable to receive the ground coffee from an output of said conveyor (page 18 lines 16-19 and page 20 lines 24-26), 

the weighing device (figs.13-14: (24)) being placed inside a hollow body (figs.10 and12: cover plate (CP)) (page 25 lines 11-20), wherein
the pulley means comprise a block (fig.13: (32) and (14)) which discharges the weight from the support (figs.12-15: (12))  to the weighing device (page 24 lines 6-9) , said block (fig.13: (32)) crossing a front opening of the hollow body (see fig.12 below and fig.10), and
the grinder-doser comprises means of protecting (fig.12: housing (H)) (page 25 lines 11-13) the ground coffee joined to the block (fig.13: (32))  in order to divert and/or increase the path of the ground coffee to enter the hollow body through the front opening (page 25 lines 11-20; fig.1).

Regarding claim 2, Alfredo disclose wherein said block has at least one sloping portion (fig.12: (14)), placed at the entrance to the front opening (see fig.12 below) and externally thereto (the element (14) is externally to the hollow body (housing (CP)), and comprising at least one layer (fig.12: element (14) has left and right layers) extending in order to convey the ground coffee into a position offset from the front opening.

Regarding claim 3, Alfredo disclose wherein said sloping portion comprises a pair of layers (fig.12: element (14) has left and right layers) symmetrically arranged with 

Regarding claim 4, Alfredo disclose wherein the block comprises a raised portion (see fig.13 below) with respect to an upper input edge of the front opening (see fig.12 below), said raised portion being contained inside the hollow body (fig.10).

Regarding claim 5, Alfredo disclose wherein said raised portion comprises a ramp and/or a step (see fig.13 below).

Regarding claim 6, Alfredo disclose wherein, at the entrance of the block through the front opening, the protection means comprise an upper casing (see fig.12 below) that covers the block at least near the front opening (fig.10).

Regarding claim 7, Alfredo disclose in which said upper casing comprises a fork portion (see fig.12 below) which engages on and embraces said block (figs.10-12: the fork portion engages on and embraces the block (32) and (14)).







    PNG
    media_image1.png
    939
    820
    media_image1.png
    Greyscale
























    PNG
    media_image2.png
    886
    713
    media_image2.png
    Greyscale





















Regarding claim 8, Alfredo disclose wherein the block comprises a raised portion (see fig.13 above) with respect to an upper input edge of the front opening (see 

Regarding claim 9, Alfredo disclose the block has an undercut portion curving inwards ((see fig.13 above) towards a centerline of said block, with respect to a cross-section plane perpendicular to said centerline plane.

Regarding claim 10, Alfredo disclose wherein said undercut portion is coupled, according to a shaped coupling, with an abutment made inside the hollow body (figs.10 and 12: the element (32) is coupled and engaged the hollow body (CP)).

Regarding claim 11, Alfredo disclose wherein the block has a lower appendage (see fig.13 above) which extends below a lower input edge of said front opening (see fig.12 above).

Regarding claim 12, Alfredo disclose wherein the weighing device is a load cell device (abstract).


Regarding claim 13, Alfredo disclose wherein said raised portion comprises a ramp and/or a step (see fig.12 above).
 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rego (US20140123857A1).

Rego disclose a coffee grinder-doser (abstract), comprising:
a support (figs.2A-2B: (42A) and (42B)) for a container (figs.2A-2B: (52)) and a weighting device (fig.1A: (20)) (paragraph 0033). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725